INVESTOR RELATIONS AGREEMENT


THIS INVESTOR RELATIONS AGREEMENT (the “Agreement”) is made and entered into
effective May 10, 2010 by and between Kay Holdings, Inc. (the “Consultant”), and
Socialwise, Inc., a California corporation (the “Client”), whose principal place
of business is 6440 Lusk Blvd., Suite 200, San Diego California 92121.


WHEREAS, Consultant provides investor relations services for publicly traded
companies; and


WHEREAS, the Client deems it to be in its best interest to retain Consultant to
render to the Client such services as may be needed, and Consultant is ready,
willing and able to render such consulting services to the Client.


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:


1.

Investor Relations Services. The Client hereby retains Consultant as an
independent consultant to the Client and Consultant hereby accepts and agrees to
such retention.  The parties agree that Consultant shall be ultimately
responsible for the provision of the services hereunder, but that Consultant may
contract with independent contractors to provide certain services hereunder.
 The services provided by the Consultant shall include the following pursuant to
the terms and conditions of this Agreement: (i) assist the Company with the
development and creation of materials and communications tools to create
awareness of the Company in the investment community and to promote positive
relations between the Company and the investment community; (ii) assist the
Company with the development and drafting of press releases; (iii) identify
opportunities and coordinate the Company’s participation in investor conferences
and industry interviews; (iv) assist the Company with communications to its
shareholders and to develop strategies for broadening the Company’s investor
base; (v) assist the Company with any due diligence requests from potential
investors; and (vi) such other investor relations activities as requested by the
Company and reasonably related to the above described activities.  In no event
shall Consultant disclose any non-public information regarding the Company, or
make any statements regarding the Company or its business which are not
substantiated by the Company’s public filings.




2.

Independent Contractor. Consultant agrees to perform its consulting duties
hereto as an independent contractor. Nothing contained herein shall be
considered to as creating an employer-employee relationship between the parties
to this Agreement. The Client shall not make social security, worker’s
compensation or unemployment insurance payments on behalf of Consultant. The
parties hereto acknowledge and agree that Consultant cannot guarantee the
results or effectiveness of any of the services rendered or to be rendered by
Consultant. Rather, Consultant will use its best efforts and does not promise
results.


3.

Time, Place and Manner of Performance. The Consultant shall be available for
advice and counsel to the officers and directors of the Client as such
reasonable and convenient times and places as may be mutually agreed upon.


4.

Term of Agreement. The term of this Agreement shall be through June 30, 2010,
subject to prior termination as hereinafter provided.


5.

Compensation. Consultant shall be responsible for all costs incurred in
providing the services.  Client shall pay Consultant Five Hundred Fifty Thousand
(550,000) Shares of its unregistered Common Stock for its services hereunder.




6.

Termination.




(a)

Consultant’s relationship with the Client hereunder may be terminated for any
reason whatsoever, at any time, by Client, upon three (3) days written prior
notice.


(b)

This Agreement may be terminated by either party upon giving written notice to
the other party if the other party is in default hereunder and such default is
not cured within thirty (30) days of receipt of written notice of such default.


(c)

Client shall have the right and discretion to terminate this Agreement should
the Consultant in performing their duties hereunder, violate any law, ordinance,
permit or regulation of any governmental entity, except for violations which
either singularly or in the aggregate do not have or will not have a material
adverse effect on the operations of the Client.


(d)

Client acknowledges that Consultant has forgone other opportunities for this
engagement.  In the event of termination without cause by the Client, all funds
due to or paid to the Consultant through the date of termination shall be fully
earned and non-refundable.




(e)

Upon termination, the parties shall have no further responsibilities to each
other except that Consultant shall be responsible to comply with the provisions
of Section 7 hereof.


7.

Confidentiality. The Consultant recognizes and acknowledges that it has and will
have access to certain confidential information of the Client and its affiliates
that are valuable, special and unique assets and property of the Client and such
affiliates. The Consultant will not, during the term of this Agreement,
disclose, without the prior written consent or authorization of the Client, any
of such information to any person, for any reason or purpose whatsoever. In this
regard, the Client agrees that such authorization or consent to disclose may be
conditioned upon the disclosure being made pursuant to a secrecy agreement,
protective order, provision of statute, rule, regulation or procedure under
which the confidentiality of the information is maintained in the hands of the
person to whom the information is to be disclosed or in compliance with the
terms of a judicial order or administrative process.


8.

Disclaimer of Responsibility for Act of the Client. In no event shall Consultant
be required by this Agreement to represent or make management decisions for the
Client. Consultant shall under no circumstances be liable for any expense
incurred or loss suffered by the Client as a consequence of such decisions, made
by the Client or any affiliates or subsidiaries of the Client.


9.

Indemnification.


(a)

Client shall protect, defend, indemnify and hold Consultant and its assigns and
attorneys, accountants, employees, officers and directors harmless from and
against all losses, liabilities, damages, judgments, claims, counterclaims,
demands, actions, proceedings, costs and expenses (including reasonable
attorneys’ fees) of every kind and character resulting from, relating to or
arising out of (i) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Client herein; (ii)
negligent or willful misconduct of Client occurring during the term hereof; or
(iii) a violation of state or federal securities laws by Client.


(b)

Consultant shall protect, defend, indemnify and hold Client and its assigns and
attorneys, accountants, employees, officers and directors harmless from and
against all losses, liabilities, damages, judgments, claims, counterclaims,
demands, actions, proceedings, costs and expenses (including reasonable
attorneys’ fees) of every kind and character resulting from, relating to or
arising out of (i) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Consultant herein;
(ii) negligent or willful misconduct of Consultant occurring during the term
thereof; or (c) a violation of state or federal securities laws by Consultant or
its representatives.


10.

Service and Notices.  Any service and/or notice required or permitted to be
given under this Agreement shall be deemed sufficient if in writing and
delivered or sent by registered or certified mail, or by Federal Express or
other recognized courier to the principal office of each.


11.

Waiver of Breach. Any waiver by either party or a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by any party.


12.

Assignment. This Agreement and the right and obligations of the Consultant
hereunder shall not be assignable without the written consent of the Client.


13.

Applicable Law. It is the intention of the parties hereto that this Agreement
and the performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
California and that in any action, special proceeding or other proceedings that
may be brought arising out of, in connection with or by reason of this
Agreement, the law of the State of California shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction on which any action or special proceeding may be instituted.


14.

Severability. All agreements and covenants contained herein are severable, and
in the event any of them shall be held to be invalid by any competent court, the
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein.


15.

Entire Agreement. This Agreement constitutes and embodies the entire
understanding and Agreement of the parties and supersedes and replaces all other
or prior understandings, agreements and negotiations between the parties.


16.

Waiver and Modification. Any waiver, alteration, or modification of any of the
provisions of this Agreement shall be valid only if made in writing and signed
by the parties hereto. Each party hereto, may waive any of its rights hereunder
without affecting a waiver with respect to any subsequent occurrences or
transactions hereof.


17.

Counterparts and Facsimile Signature. This Agreement may be executed in two or
more counterparts and delivered by facsimile transmission, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement which is to be effective as of the date set forth above.




KAY HOLDINGS, INC.







By: /s/ Robert Wheat

Robert Wheat, President




SOCIALWISE, INC.










By: /s/ James Collas

James Collas, CEO





1





